Plaintiff in error, A.B. Morris, was tried and convicted in the county court of Tulsa county on an information charging that on October 21, 1916, in said county, he did have in his possession 49 quarts of whisky, 95 half pints of whisky, and 113 pints of beer with intent to sell the same. His punishment was fixed at confinement in the county jail for 30 days and to pay a fine of $500. From the judgment rendered on the verdict he appealed.
The testimony of three witnesses for the state show that, as peace officers, they raided the defendant's place, and found in an ice box 41 bottles of Schlitz beer, quart bottle three-fourths full of Patterson whisky, quart bottle three-fourths full of Gordon gin, three full quarts of gin, a bottle of wine and a bottle of vermuth, a cut glass decanter, and six glasses containing traces of whisky, and also a cash register containing $112 in money and two $3 checks. In addition to this they found in the barn concealed in the hay 18 quarts of Patterson whisky, nine quarts of Four Roses, 22 quarts of Canadian Club whisky, 47 half pints of Patterson, and 48 half pints of Mattingly and Moore whisky, 13 quarts of gin, and 113 pints of Schlitz beer. There was also some champagne found in a secret closet under a stairway in the house.
No testimony was offered on the part of the defendant.
A careful examination of the record discloses no material error. The judgment appealed from is therefore affirmed, and the cause remanded to the county court of Tulsa county, with direction to enforce the judgment and sentence.
ARMSTRONG and MATSON, JJ., concur. *Page 574